DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Acknowledgment is made of Applicant’s submission of amendment with arguments/remarks, dated January 5, 2022. Claims 21- 23, 25-40 and 61-63 have been amended. Claims 1-3, 5-23, 25-43 and 45-63 remain pending. This communication is considered fully responsive and sets forth below.
Claim Rejections - 35 USC § 101  
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
4.	Claims 21-23, 25-34, and 62 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory matter.
Regarding claim 21, it recites “A circuit forming a barrel compactor for extracting a subset of data from a plurality of data units that together form an input dataset, the barrel compactor comprising a plurality of logic cells arranged in an array, 

This is an apparatus claim, it claims a circuit forming a barrel compactor and the barrel compactor comprising a plurality of logic cells arranged in an array as indicated in italics above.  The claim is rejected as data structure per se, since “a plurality of logic cells arranged in an array” is nothing but the data structure.
Same rationale applies to claim 62.
Claims 22, 23, and 25-34 depend from claim 21 and are rejected for the same reason.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
6.	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,581,455. 
Regarding claim 1, it recites, “A barrel compactor system for extracting a subset of data from a plurality of data units that together form an input dataset, the system comprising: 
a data unit shift generator that generates a shift value for one or more of the data units within the subset of the input dataset; and 
a barrel compactor comprising a plurality of logic cells arranged in an array, 

Claims 1-4 of U.S. Patent No. 10,581,455 recites, “1. A barrel compactor system for extracting a subset of data from a plurality of data units that together form an input dataset, the system comprising: 
a data unit shift generator that generates a discrete shift value for at least one of the data units within the subset of the input dataset; and 
a barrel compactor comprising a plurality of logic cells arranged in an array, 
wherein the barrel compactor receives the input dataset, and shifts the at least one of the data units of the subset based on the discrete shift value such that the subset is in a different position within the input dataset.
2. The system of claim 1, wherein when in the different position within the input dataset, all of the data units of the subset are adjacent to each other.
3. The system of claim 2, wherein when in the different position within the input dataset, a rightmost data unit of the subset is in a rightmost position of the input dataset or a leftmost data unit of the subset is in a leftmost position of the input dataset.
4. The system of claim 3, wherein the array comprises a plurality of rows and a column for each of the plurality of data units of the input dataset, wherein the logic cells of each of the columns are coupled together in series by a plurality of data pass lines.” 

Also, claim 1 is merely a broader version of the claims 1-4 of U.S. Patent No. 10,581,455 by eliminating the limitations of “wherein the barrel compactor receives the input dataset, and shifts the at least one of the data units of the subset based on the discrete shift value such that the subset is in a different position within the input dataset.
2. The system of claim 1, wherein when in the different position within the input dataset, all of the data units of the subset are adjacent to each other.
3. The system of claim 2, wherein when in the different position within the input dataset, a rightmost data unit of the subset is in a rightmost position of the input dataset or a leftmost data unit of the subset is in a leftmost position of the input dataset.” 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). 
Same rationale applies to claims 2, 3, 5-23, 25-43, and 45-61 as follows:
7.	Claims 2 and 3 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,581,455. 

9.	Claims 21-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 21-24 of U.S. Patent No. 10,581,455. 
10.	Claims 25-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 25-40 of U.S. Patent No. 10,581,455, individually. 
11.	Claims 41-43 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 41-44 of U.S. Patent No. 10,581,455. 
12.	Claims 45-60 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 45-60 of U.S. Patent No. 10,581,455, individually.
13.	Claim 61 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,584,635. 
14.	Claim 62 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 21 of U.S. Patent No. 9,584,635. 


Allowable Subject Matter
16.	Claims 1-3, 5-23, 25-43, and 45-63 would be allowable if rewritten or amended to overcome the claim rejections under 35 U.S.C. 101 and the nonstatutory obviousness-type double patenting presented above. The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Yun et al. (US 8,300,714) and Ohtsuka et al. (US 2011/0246955) are generally directed to various aspects of the method for detecting a subcarrier spacing interval and the number of spaced symbols based on a predetermined pilot pattern upon signal reception; and re-executing the bus-path generation with respect to the bus for which it is determined in the verification that at least one of the nets is not successfully extracted. 
However, in consideration of the amendment with arguments/remarks submitted on January 5, 2022, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“a barrel compactor comprising a plurality of logic cells arranged in an array, wherein the array comprises a plurality of rows and a column for each of the 
Similar limitations are included in claims 21 and 41. 
“a barrel compactor comprising an array of a plurality of logic cells that are each associated with a logical function,” and “wherein the barrel compactor receives the input dataset, performs the logical function of one or more of the logic cells on pairs of the data units of the input dataset based on qualifier values of the pairs of the data units,” as specified in claim 61. 
“performs the separate logical function of one or more of the logic cells on pairs of the data units of the input dataset;” and “shifts one or more of the data units of the subset based on the independent shift values such that the subset is output in a different position within the input dataset,” as specified in claim 62. 
Similar limitations are included in claim 63. 
Dependent claims 2, 3, 5-20, 22, 23, 25-40, 42, 43, and 45-60 are also allowable for incorporating the features recited in the independent claims.

Response to Remarks/Arguments

18.	Claim 101 Rejection: in the Response filed January 5, 2022, Applicants’ arguments have been fully considered and they are not persuasive.
	On page 17 of the Response with respects to claim 21, Applicants argued that the claim is no longer directed to a data structure per se as the term “circuit forming” had been added in the beginning of the claim.
For the sake of convenience, here is claim 21:
“A circuit forming a barrel compactor for extracting a subset of data from a plurality of data units that together form an input dataset, the barrel compactor comprising a plurality of logic cells arranged in an array, 
wherein the array comprises a plurality of rows and a column for each of the plurality of data units of the input dataset, wherein the logic cells of each of the columns are coupled together in series by a plurality of data pass lines.” 
It is an apparatus claim of a circuit forming a barrel compactor with no mentioning on any physical parts within the barrel compactor. In fact, the barrel compactor is defined as “the barrel compactor comprising a plurality of logic cells arranged in an array,” as indicated in italics above.  
a plurality of logic cells arranged in an array” is nothing but the data structure. Consequently, the rejection under 35 U.S.C. 101 is respectfully maintained.
The 101 rejections to claims 22, 23, 25-34, and 62 are maintained for the similar reason.
19.	Claim Double Patenting Rejection: in the Response filed January 5, 2022, Applicants’ arguments have been fully considered, but apparently the terminal disclaimer mentioned by Applicants is not in the system.
Conclusion
20.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WEI ZHAO/           Primary Examiner, Art Unit 2473